DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's species election without traverse of a composition comprising an IL-18 and an IL-22 filed on 28 January 2022 is acknowledged.  
Currently, claims 21-36 are pending, and claims 21-28 are under consideration. Claims 29-36 are withdrawn from further consideration as being drawn to a non-elected species. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 7/23/2020 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application claims benefit of U.S. application 15/028,231, which is a national stage entry (371) of PCT/US14/59693 with the international filing date of 10/08/2014, which claims benefit of U.S. provisional application 61/888,439 filed on 10/08/2013, which is acknowledged. 

Specification 
The specification is objected to because the status of U.S. Application 15/028,231,
which has been issued as U.S. Patent No. 10,646,548, has not been updated yet.

Claims
Claim 27 is objected to for the following informalities, appropriate correction is required:
Claim 27 recites “an interleukin-18 (IL-18) and an interleukin 22 (IL-22)” in line 2; the following is suggested: “an IL-18 and an IL-22”, since it is a dependent claim, and such is redundant.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-6 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 21 is indefinite for the recitation “administering … a composition comprising an IL-18 or a biologically active fragment or variant thereof, an IL-22 or a biologically active fragment or variant thereof” because it is unclear whether the composition comprises IL-18 or IL-22 or both (no “and” or “or” between IL-18 and IL-22).  The metes and bounds of the claim, therefore, cannot be determined.  The claim is further indefinite for the recitation “a biologically active fragment or variant thereof” because it is unclear what the term encompasses; and to what reference molecule(s) it refers.  According to the specification, "[T]he term "biologically active" with respect to the interleukins described herein means an analog or fragment of a given interleukin that retains sufficient activity, … . An ‘analog or ‘variant’ of a given interleukin protein is any protein having an amino acid sequence that is similar to, but not identical to, the sequence of a given interleukin protein. Thus, a protein that includes one or more amino acid substitutions, additions, or deletions of any amino acid residue (or any combination thereof) is an analog of the referenced interleukin protein, and a fragment is a type of analog” (page 5, 3rd paragraph).  As such, “a biologically active variant thereof” seems to read on a functional equivalent with or without sequence similarity to the reference molecule, and it is unclear as to how the unlimited amino acid substitutions, additions, or deletions of any amino acid residue, or any combination thereof would or could result in an amino acid sequence that is similar to the sequence of a given interleukin protein; and how much sequence 
Claim 23 is indefinite for the recitation “wherein the IL-18 and/or the IL-22 is joined to a heterologous polypeptide …” because it is unclear what it is meant, and what “joined” is meant here; for example, does it mean that each or either IL-18 and/or the IL-22 is fused, covalently linked or conjugated to a heterologous polypeptide, or something else?  The metes and bounds of the claim, therefore, cannot be determined.
Claim 26 is indefinite for the recitation “wherein … a biologically active fragment or variant of IL-22 and/or IL-18 that is at least 95% identical to the corresponding wild-type human interleukin” because it is unclear whether the biologically active fragment or variant is a fragment or variant of a 95% variant of the wild-type human IL-22 and/or IL-18, or is a fragment or variant 95% identical to the wild-type human IL-18 or IL-22 sequence.  Further, it is unclear what “a biologically active fragment … is at least 95% identical to the corresponding wild-type human interleukin” is meant, i.e., a fragment is a portion of the wild- type human interleukin, whereas “at least 95% identical” means sequence variations to the entire molecule, not a portion thereof.  Claim 28 is similarly indefinite for “the biologically active fragment … that is at least 98% identical to the wild-type sequence”.
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
Claims 21-28 encompass “an IL-18 or a biologically active fragment or variant thereof”; and “an IL-22 or a biologically active fragment or variant thereof” (claim 21, for example), which reads on any or all IL-18 and IL-22; and “a biologically active fragment or variant thereof” that is at least 95% or 98% identical to the wild-type sequence of human IL-18 or IL-22 (claims 26 and 28, for example).  However, the specification merely mentions the human IL-18 and IL-22; and no other IL-18 and IL-22 or fragment/variant thereof meeting the limitations of the claims is ever identified or particularly described.  Further, according to the specification, "[T]he term "biologically active" with respect to the interleukins described herein means an analog or fragment of a given interleukin that retains sufficient activity, … . A "fragment" of a given interleukin protein is a continuous or contiguous portion of the given interleukin protein (e.g., a fragment of a polypeptide that is ten amino acids long can be any 2-9 contiguous residues within that interleukin protein). An ‘analog or ‘variant’ of a given interleukin protein is any protein having an amino acid sequence that is similar to, but not identical to, the sequence of a given interleukin protein. Thus, a protein that includes one or more amino acid substitutions, additions, or deletions of any amino acid residue (or any combination thereof) is an analog of the referenced interleukin protein, …” (page 5, 3rd paragraph).  As such, “a biologically active variant thereof” seems to read on a functional equivalent with or without sequence similarity to the reference molecule.  However, the specification does not disclose any other IL-18 and IL-22 or any functional fragment, but merely states “any of the interleukins described herein can be purified from any given source (e.g., a naturally occurring source or an expression system); may have the sequence of a naturally expressed interleukin (for example, the sequence of an IL-18, IL-22, or IL-1 expressed by a human or other mammal (these sequences are known in the art and readily obtainable)” (page 10, 2nd paragraph).  As such, no IL-18 or IL-22 fragment or variant of any kind (substitutions, additions, or deletions of any amino acid residue, or any combination thereof) meeting the limitations of the claim is ever identified or particularly described in the specification.  Further, the specification does not teach a structural and functional correlation of IL-18 or IL-22.
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with  of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991).   
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present is a functional characteristic: “a biologically active fragment or variant” (structurally, the variant seems not to be necessarily so related to the referenced interleukins because the unlimited amino acid substitutions, additions, or deletions of any amino acid residue, or any combination thereof allowed for a variant (according to the specification) would not necessarily result in the sequence similarity).  Thus, with the exception of the wild-type human IL-18 and IL-22, the skilled artisan cannot envision the detailed chemical structures of the encompassed “biologically active fragment or variant thereof”, therefore conception is not achieved regardless of the complexity or simplicity of the method of making a polypeptide variant.  "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly,119 at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id.  Further, there is no way for a skilled artisan to predict the structure of the claimed analog merely based on the function of IL-1Ra, or to predict the structure of a polynucleotide, which encoded protein sequence is unknown.  Accordingly, the specification does not provide adequate written description of the claimed genus of the “analog”, or the polynucleotide encoding said protein.  Due to the broad breadth of the claimed genus; the lack of structural limitation and predictability for the encompassed fragment or variant; and 0 species disclosed for the encompassed fragment or variant, one skilled in the art would not conclude that the applicant was in possession of the claimed genus of “an IL-18” and “an IL-22”, and the genus of the “a biologically active fragment or variant” thereof.  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only the wild-type of the human IL-18 and IL-22, but not the full breadth of the claims (“an IL-18”, “an IL-22”, and “biologically active fragment or variant” at least 95% or 98% identical to the wild-type sequence of human IL-18 or IL-22, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim interpretation: claim 21 is indefinite for the reasons above, as it is unclear whether the composition comprises IL-18 or IL-22 or both; thus, it is assumed/interpreted that the composition comprises IL-18 and/or IL-22, in view of its dependent claims (claims 22 and 23, for example).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbas et al. (US 2009/0202475, 8/13/2009; provided by applicants).   


Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
3/8/22